Case: 20-2183    Document: 33    Page: 1   Filed: 09/10/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                  TRACEY A. MARTIN,
                      Petitioner

                            v.

      MERIT SYSTEMS PROTECTION BOARD,
                    Respondent
              ______________________

                        2020-2183
                  ______________________

    Petition for review of the Merit Systems Protection
 Board in No. DC-0845-20-0640-I-1.
                 ______________________

                Decided: September 10, 2021
                  ______________________

    TRACEY A. MARTIN, Potomac, MD, pro se.

     JEFFREY GAUGER, Office of the General Counsel,
 United States Merit Systems Protection Board, Washing-
 ton, DC, for respondent. Also represented by TRISTAN L.
 LEAVITT, KATHERINE MICHELLE SMITH.
                  ______________________

      Before LOURIE, LINN, and DYK, Circuit Judges.
 PER CURIAM.
Case: 20-2183    Document: 33      Page: 2    Filed: 09/10/2021




 2                                            MARTIN   v. MSPB



     Tracey Martin appeals from a decision of the Merit Sys-
 tems Protection Board (“the Board”) dismissing her appeal
 as untimely filed. See Martin v. Off. of Pers. Mgmt., No.
 DC-0845-20-0640-I-1 (M.S.P.B. June 11, 2020). Because
 Martin has not shown that her appeal was timely or good
 cause why the time limit should be waived, we affirm.
                        BACKGROUND
     In 2015, Martin retired from federal service under the
 disability provision of the Federal Employees’ Retirement
 System (“FERS”). The Office of Personnel Management
 (“OPM”) later determined that Martin had received an
 overpayment of FERS annuity benefits from June 1, 2015
 through May 12, 2016 because she also received benefits
 from the Office of Workers’ Compensation Programs dur-
 ing that period, which is prohibited by law. See 5 U.S.C.
 § 8464a(a)(1). On February 6, 2020, OPM issued a final
 decision affirming its initial decision that Martin was re-
 quired to pay back the overpayment of benefits. S.A. 16.1
 The final decision included a notice of appeal rights inform-
 ing Martin that she had the right to appeal to the Board
 within 30 days of the decision or 30 days after her receipt
 of the decision. S.A. 19; see also 5 C.F.R. § 1201.22(b).
     Martin filed an appeal to the Board on May 28, 2020,
 82 days after OPM issued its final decision. The adminis-
 trative judge (“AJ”) issued an order on timeliness inform-
 ing Martin that the appeal would be dismissed as untimely
 unless Martin showed that the appeal was filed on time or
 that good cause existed for the delay in filing. S.A. 24. The
 order instructed that Martin’s submission must be filed
 within 10 calendar days of the date of the order. S.A. 25.
 Martin did not respond to the order.




     1  “S.A.” refers to the Supplemental Appendix filed
 with the government’s brief.
Case: 20-2183       Document: 33   Page: 3    Filed: 09/10/2021




 MARTIN   v. MSPB                                            3



      On June 11, 2020, the AJ issued an initial decision dis-
 missing Martin’s appeal as untimely. S.A. 1. The initial
 decision stated that it would become final on July 16, 2020
 unless Martin filed a petition for review by that date.
 S.A. 4. On August 14, 2020, the Board received a submis-
 sion from Martin, postmarked August 7, that it construed
 as a petition for review of the initial decision. S.A. 27. In
 an acknowledgement letter, the Board instructed Martin to
 file a motion by September 10, 2020, explaining why her
 petition was not untimely or why there was good cause for
 the late filing. S.A. 28. The government represents that
 Martin had not filed such a motion as of the time of briefing
 in this case.
     Meanwhile, Martin appealed the Board’s decision dis-
 missing her appeal to this court on August 13, six days af-
 ter her petition for review by the Board was postmarked.
                          DISCUSSION
     Our review of decisions of the Board is limited. We
 must sustain a decision of the Board unless it is “(1) arbi-
 trary, capricious, an abuse of discretion, or otherwise not
 in accordance with law; (2) obtained without procedures re-
 quired by law, rule, or regulation having been followed; or
 (3) unsupported by substantial evidence.” See Jacobs v.
 Dep’t of Justice, 35 F.3d 1543, 1545 (Fed. Cir. 1994) (citing
 5 U.S.C. § 7703(c)). “We review the Board’s legal conclu-
 sions de novo and its fact findings for substantial evidence.”
 Smith v. General Servs. Admin., 930 F.3d 1359, 1364 (Fed.
 Cir. 2019) (citing Campbell v. Merit Sys. Prot. Bd., 27 F.3d
 1560, 1564 (Fed. Cir. 1994)).
     On appeal, Martin appears to argue both that her ap-
 peal to the Board was timely filed and that good cause ex-
 ists that should excuse her delay to the extent it is
 untimely. Specifically, she argues that she did not receive
 OPM’s final decision until “much later” than its Febru-
 ary 6, 2020 issuance date “due to issues with the delivery
 of her mail and due to various family situations that arose
Case: 20-2183    Document: 33     Page: 4    Filed: 09/10/2021




 4                                            MARTIN   v. MSPB



 during the COVID-19 pandemic.” The government re-
 sponds that the Board did not abuse its discretion in dis-
 missing Martin’s appeal as untimely. The government
 contends that Martin’s assertions are unsupported by any
 evidence and that she has not demonstrated that she acted
 with diligence during the relevant period between OPM’s
 decision on February 6 and her appeal to the Board on
 May 28.
      At the outset, we first consider whether we have juris-
 diction to entertain this appeal since there appears to be
 an outstanding, though untimely, petition for review before
 the Board. Pursuant to 5 U.S.C. § 7703(b)(1)(A) and
 28 U.S.C. § 1295(a)(9), we have jurisdiction over “final or-
 der[s] or final decision[s]” of the Board. See Weed v. Soc.
 Sec. Admin., 571 F.3d 1359, 1361 (Fed. Cir. 2009). The in-
 itial decision of the AJ becomes the final decision of the
 Board 35 days after issuance unless, among other excep-
 tions, a party files a petition for review.         5 C.F.R.
 § 1201.113(a). Thus, a timely-filed petition for review ren-
 ders the initial decision non-final for purposes of judicial
 review. For untimely petitions, the Board has discretion to
 extend the time for filing a petition for review based on a
 showing of good cause. 5 U.S.C. § 7701(e)(1). Alterna-
 tively, a party can file a petition in this court within 60
 days from the date of a final order or decision. 5 U.S.C.
 § 7703(b)(1).
     In this case, the AJ’s initial decision was issued on
 June 11 and stated that it would “become final on July 16”
 unless a petition for review was filed by that date. S.A. 4.
 Martin’s petition for review was postmarked August 7,
 22 days after the initial decision became final. The Board
 informed Martin that her petition was considered untimely
 and instructed her to file a motion to waive the time limit
 by September 10, but she appears not to have filed such a
 motion. Because Martin failed to file a petition for review
 by the prescribed deadline and has not filed a motion to
 waive the time limit, we conclude that the AJ’s initial
Case: 20-2183       Document: 33   Page: 5   Filed: 09/10/2021




 MARTIN   v. MSPB                                          5



 decision became final and appealable as of July 16, not-
 withstanding Martin’s untimely petition for review.
     On the merits, we agree with the government that the
 Board did not abuse its discretion in dismissing Martin’s
 appeal as untimely. It is petitioner’s burden to establish
 the timeliness of an appeal by a preponderance of the evi-
 dence. 5 C.F.R. § 1201.56(b)(2). In cases of untimely fil-
 ings, the burden is on the petitioner to demonstrate
 excusable delay. Mendoza v. MSPB, 966 F.2d 650, 653
 (Fed. Cir. 1992) (en banc). “Delay is excusable where, un-
 der the circumstances, a petitioner exercises diligence or
 ordinary prudence.” Id. (citing Phillips v. United States
 Postal Serv., 695 F.2d 1389, 1391 (Fed. Cir. 1982)).
     Martin first contends that her filing with the Board
 was timely because she did not receive OPM’s final decision
 until long after it issued. If Martin could support this as-
 sertion with evidence, it would tend to show timeliness be-
 cause a timely filing is permitted within 30 days of
 “appellant’s receipt of the agency’s decision.” 5 C.F.R.
 § 1201.22(b)(1). But the Board relied on a presumption
 that the OPM’s final decision was delivered to Martin
 within five business days of issuance. S.A. 3; id. §
 1201.22(b)(3); Sullivan v. Office of Personnel Management,
 88 M.S.P.R. 499, ¶ 6 (M.S.P.B. May 31, 2001). And Martin
 has provided no evidence to rebut that presumption or es-
 tablish her actual date of receipt of the OPM’s decision. In
 view of the absence of evidence, we find the Board did not
 abuse its discretion by making such a presumption and dis-
 missing Martin’s appeal as untimely.
     Martin alternatively contends that there was good
 cause for her untimely filing with the Board because health
 issues and family situations related to Covid-19 should ex-
 cuse her delay. In support of her argument, Martin relies
 on a number of emails between herself and, among others,
 OPM personnel regarding her case. But the emails do not
 support her representations regarding health issues and
Case: 20-2183    Document: 33      Page: 6    Filed: 09/10/2021




 6                                            MARTIN   v. MSPB



 family situations that purportedly delayed her filing at the
 Board because (1) none of the emails is directed to those
 subjects, and (2) all of the emails appear to be dated be-
 tween 2015 and 2019, well before OPM’s final decision is-
 sued. 2 Thus, the emails do not demonstrate that Martin
 acted with diligence during the relevant period between
 OPM’s final decision and Martin’s untimely appeal filing.
     The only evidence that Martin relies on from 2020 is a
 letter from the office of Senator Chris Van Hollen dated
 July 22, 2020, that states only that “[e]nclosed is a copy of
 the response that [Senator Van Hollen] received from” the
 Board. The content of that response is unclear from the
 record, but the letter nevertheless fails to establish dili-
 gence by Martin during the period after OPM’s final deci-
 sion, as it refers to an inquiry to the Board, not OPM, whose
 action triggered the time limit for appeal. Given the ab-
 sence of evidence from the relevant period between OPM’s
 February 6 decision and Martin’s appeal filing with the
 Board on May 28 supporting Martin’s stated reasons for
 her delayed filing, we cannot conclude that the Board
 abused its discretion in dismissing Martin’s appeal as un-
 timely.
     Finally, after briefing, Martin filed a motion to submit
 additional documentation in support of her appeal. We
 normally do not consider material submitted after briefing
 unless it was previously unavailable. Because Martin has
 not identified the material she would like to submit, nor
 explained why it was previously unavailable, her motion is
 denied.



     2    Martin also references her attempts at communi-
 cation with OPM personnel around April 2020. Martin has
 not provided evidence of those communications and there
 is no record such evidence was before the Board. Thus, we
 refuse to consider this new issue on appeal.
Case: 20-2183       Document: 33    Page: 7   Filed: 09/10/2021




 MARTIN   v. MSPB                                           7



                         CONCLUSION
      We have considered Martin’s remaining arguments but
 find them unpersuasive. For the foregoing reasons, the de-
 cision of the Board is affirmed.
                         AFFIRMED
                            COSTS
 No costs.